Citation Nr: 0423487	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
cholecystitis and cholelithiasis (post-operative residuals of 
gallbladder surgery), currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for colon carcinoma 
with involvement of the hepatic flexure, as secondary to 
service-connected post-operative cholecystitis and 
cholelithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1997 and November 1997 rating 
decisions of the Philadelphia, Pennsylvania and Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional 
Offices (ROs).

The veteran testified at a personal hearing on September 10, 
2002 before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran's disability due to post-operative 
cholecystitis and cholelithiasis (post-operative residuals of 
gallbladder surgery) is manifested by gas pain, bloating, 
frequent bowel movements, and some pain that is productive of 
mild symptoms.

3 Colon cancer was not present in service, was not manifested 
within one year of separation from service and is not shown 
to be related to service or related to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 for 
the veteran's post-operative cholecystitis and cholelithiasis 
(post-operative residuals of gallbladder surgery) are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7318 (2003).

2.  Carcinoma of the colon was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The November 1997 and March 2000 Statements of the Case 
(SOCs), and the February 2002 and May 2004 Supplemental 
Statements of the Case (SSOCs) advised the veteran of the 
laws and regulations pertaining to his claims.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his claim for an increased rating 
for his residuals of gallbladder surgery was being denied 
because the evidence did not show that the veteran's 
disability met the criteria for a higher rating.  The veteran 
was also informed that his claim seeking entitlement to 
service connection for colon cancer as secondary to the 
gallbladder surgery was being denied because there was no 
medical evidence suggesting a link between the two 
disabilities.  The SOCs and SSOCs made it clear to the 
veteran that in order to prevail on his claims, he would need 
to present evidence that his residuals of gallbladder surgery 
met the criteria for a higher rating or that his colon cancer 
was related to the gallbladder surgery or the gallbladder 
disability in some way.  The RO sent a letter dated in March 
2001 and another in April 2004 that told the veteran about 
the VCAA and informed him what evidence the RO would obtain 
and what he needed to do.  The RO obtained service medical 
records, VA treatment records, private medical records, 
records from the Social Security Administration, and provided 
the veteran VA examinations in August 1996, March 2001, and 
April 2003.  The veteran has not indicated that there is any 
other evidence available and, in fact, the veteran stated in 
April 2004 that he had no further evidence to submit.  More 
than one year has passed since he was notified of what he 
needed to do for his claims to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in 1996 and 1997.  Thereafter, the claims were 
denied in rating decisions dated in January 1997 and November 
1997.  The RO sent letters related to the VCAA and the duty 
to assist to the veteran in March 2001, and April 2004.  
These notifications were well after the January and November 
1997 rating decisions.  Only after those rating actions were 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Pursuant to the 
Board's decision to remand this claim for additional 
development, the RO did, in fact, conduct a de novo review of 
the claims.  See, SSOCs issued to the veteran in February 
2002 and May 2004.  In reviewing AOJ determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2001 and 
April 2004 were not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


II.  Entitlement to increased evaluation for post-operative 
cholecystitis and cholelithiasis (post-operative residuals of 
gallbladder surgery).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The rating criteria for removal of the gallbladder 
(cholecystectomy) provide a 0 percent rating for 
nonsymptomatic residuals, a 10 percent rating for mild 
symptoms, and a 30 percent rating for severe symptoms.  
38 C.F.R. § 4.114, DC 7318 (2003).  The words "mild" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a  mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  

Service medical records reflect that the veteran was 
hospitalized in October and November 1960 where he underwent 
a cholecystectomy. 

The VA treatment notes reveal that the veteran has complained 
of gas pain, bloating, frequent bowel movements, pain in his 
abdomen, and discomfort.  The Social Security records reveal 
essentially the same complaints.  The veteran was 
hospitalized in April 1982 with complaints of nausea and 
vomiting.  The veteran has claimed that he has been 
prescribed Percocet for his abdominal pain, but records 


from Dr. Bonner at St. Francis Hospital indicate that 
Percocet was prescribed for lumbar spine pain.  A letter from 
Dr. Medinilla dated October 14, 1998 also indicates Percocet 
was prescribed for low back pain.

There is an undated medical history form in the record that 
is contained with medical records from 1998 from Drs. Bonner 
and Medinilla.   On that form the veteran denied 
unintentional weight loss.  He indicated that he has gained 
20 pounds in six weeks.  He denied significant nausea or 
vomiting, denied significant diarrhea, or constipation.  The 
veteran did indicate that he had a change of bowel habits 
with four to five bowel movements per day.  The veteran 
denied abdominal pain or jaundice.

The veteran underwent a VA examination in August 1996.  The 
veteran complained of abdominal pain and the examiner 
indicated a diagnosis of status post cholecystectomy for 
gallbladder stones.  There were no other disabilities 
associated with the gallbladder surgery noted.

The veteran was provided another VA examination in March 
2001.  The veteran complained of severe abdominal distention 
and that he experienced 5 to 8 bowel movements per day.  The 
examiner noted a diagnosis of residuals of gallbladder 
surgery with no additional findings of disability related to 
that surgery.

The veteran underwent his most recent VA examination in April 
2003.  The examiner reviewed the entire claims folder prior 
to the examination.  The veteran complained of bloating and 
bowel problems.  The examiner noted that the veteran has not 
lost weight and there is no history of nausea, vomiting, 
hematemesis, melena, or weight loss.  The examiner noted the 
abdomen was soft, nontender, and markedly protuberant.  The 
veteran's stool was normal.  The examiner stated that the 
veteran was suffering from dyspeptic symptoms with bloating, 
nausea and diarrhea that could be related to the gallbladder 
surgery.  The examiner indicated that the disability appears 
to be mild-to-moderate as the patient has gained weight and 
is not taking any kind of anti-diarrheal medication.

Applying the above facts to the regulations, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's post-operative cholecystitis and cholelithiasis 
(post-operative residuals of gallbladder surgery).

Under 38 C.F.R. § 4.114, DC 7318, a 10 percent evaluation is 
warranted for residual mild symptoms and a 30 percent rating 
is warranted for severe symptoms.  The Board finds that a 
rating in excess of 10 percent under this Diagnostic Code is 
not warranted.  The veteran has consistently complained of 
bloating, abdominal pain, and increased frequency of bowel 
movements.  None of the three VA examinations found symptoms 
other than those.  In particular there is no evidence of 
weight loss, no evidence that the veteran take pain 
medication for his residuals of gallbladder surgery, and no 
indication that the veteran takes anti-diarrheal medication.  
The VA examiner in April 2003 noted that there was no history 
of nausea, vomiting, hematemesis, melena, or weight loss.  In 
the undated medical history form submitted by the veteran, he 
specifically denied weight loss, significant nausea or 
vomiting, significant diarrhea or constipation, abdominal 
pain, or jaundice.  The VA examiner in April 2003 described 
the veteran's symptoms as mild-to-moderate.  The Board finds 
that this represents mild symptoms but does not approximate 
the severe symptoms that would warrant a higher rating of 30 
percent.  Thus the Board finds that a rating in excess of 10 
percent for the veteran's post-operative cholecystitis and 
cholelithiasis (post-operative residuals of gallbladder 
surgery) is not warranted.  38 C.F.R. § 4.114, DC 7318 
(2003). 


III.  Entitlement to service connection for colon cancer, as 
secondary to a gallbladder disability.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 


3.303(b) (2003).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain diseases, to include cancer, may also be 
presumed to have been incurred in service if initially 
manifested to a compensable degree within one year after 
separation from service.  38 C.F.R. § § 3.307, 3.309 (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of colon cancer.  There is no indication of any 
complaints regarding the colon, or any inservice diagnosis.  
The first indication of a colon cancer was in 1996 more than 
35 years after the veteran left service.  The private medical 
records, VA treatment notes, and Social Security records do 
not suggest any link between service and the veteran's 
cancer.  The Board acknowledges that the veteran may believe 
that his colon cancer is related to service, but as a 
layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, direct service connection 
is not warranted for hepatic flexure carcinoma (claimed as 
colon cancer).  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

The veteran has not asserted that his colon cancer is related 
directly to service, but has claimed that his cancer should 
be service connected because it is secondary to his 
gallbladder disability and surgery, which are service-
connected.



A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

There is no medical evidence in the claims folder suggesting 
a link between the veteran's service-connected gallbladder 
disability, and his colon cancer.  None of the VA or private 
treatment notes suggest a link, and there is no hint of such 
a link in the Social Security records.  The VA examiner in 
March 2001 was asked to offer an opinion as to whether the 
veteran's gallbladder surgery and the metallic clips left in 
his body post-surgery, could have contributed to the later 
development of colon cancer.  The examiner stated that there 
is no known relationship between gallbladder surgery and 
colon cancer.  He indicated there is no history of metallic 
clips causing colon cancer and stated that the veteran's 
family history of colon cancer was the most likely link to 
the development of the veteran' cancer.  The VA examiner in 
April 2003 also gave his opinion that there was no 
relationship between the veteran's gallbladder surgery and 
his subsequent colon cancer.

Based on the above, the Board finds that there is no medical 
evidence of a link between the veteran's service-connected 
gallbladder disability and his colon cancer.  In the absence 
of such a link, service connection is not warranted.  
38 C.F.R. § 3.310(a) (2002); Allen v Brown, 7 Vet. App. 439 
(1995) (en banc).  Given the absence of any probative 
evidence tending to show a relationship between the cancer 
and the service connected disability, there is no doubt that 
could be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102.




ORDER

Entitlement to an increased evaluation for post-operative 
cholecystitis and cholelithiasis (post-operative residuals of 
gallbladder surgery),rated as 10 percent disabling, is 
denied.

Entitlement to service connection for colon cancer to include 
as secondary to service connected post-operative 
cholecystitis and cholelithiasis (post-operative residuals of 
gallbladder surgery), is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



